TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00333-CR
                                      NO. 03-17-00334-CR



                                 The State of Texas, Appellant

                                                 v.

                                  Brandom Garrett, Appellee


               FROM COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
                          NOS. 2015CR1742 & 2015CR1738
               HONORABLE CHARLES A. STEPHENS, II, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Following a traffic stop, Brandom Garrett was charged with unlawfully carrying a

firearm and with unlawful possession of less than two ounces of marijuana. See Tex. Penal Code

§ 46.02 (setting out elements of offense of unlawfully carrying weapon and providing that offense

is, in general, “a Class A misdemeanor”); Tex. Health & Safety Code § 481.121 (governing offense

of possession of marijuana and stating that offense is “a Class B misdemeanor if the amount of

marihuana possessed is two ounces or less”). After his arrest, Garrett filed a motion to suppress

evidence obtained as a result of the traffic stop, and the county court at law granted the motion.

Subsequently, the State appealed the county court at law’s ruling. See Tex. Code Crim. Proc.

art. 44.01(a)(5) (allowing State to appeal trial court order granting motion to suppress). After the

appeal was filed, this Court abated the case and requested that the county court at law issue
supplemental findings of fact and conclusions of law pertaining to its ruling. While the case was

abated, Garrett entered into a plea-bargain agreement with the State, and the county court at law

deferred Garrett’s adjudication and placed him on community supervision for twelve months in both

cases. See id. art. 42A.053 (setting out “[t]he maximum period of supervision in a misdemeanor

case”). A supplemental clerk’s record has been filed in both cases containing the plea-bargain

agreements, and the county court at law has certified in both cases that these cases are plea-bargain

cases and that Garrett has no right to appeal. See Tex. R. App. P. 25.2(a)(2). Accordingly, we

dismiss the appeals as moot.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed as Moot

Filed: August, 24, 2018

Do Not Publish




                                                 2